{¶ 78} I fully concur in the majority's analysis and disposition of Appellant's first, second and fourth assignments of error.
 {¶ 79} However, I respectfully disagree with the majority's decision to overrule Appellant's third assignment of error. Because the officer admitted the field sobriety tests were not administered in accordance with the manual in effect at the time, I find the State failed to strictly comply with the regulations. I further find the officer's testimony the tests have not changed "dramatically" since his training insufficient to establish "substantial compliance" by the State. Having so failed, I do not find the burden shifted to Appellant to demonstrate prejudice.
 {¶ 80} Despite my disagreement with the majority as to the admissibility of the field sobriety tests, I still find probable cause existed under the totality of the circumstances to arrest Appellant for OMVI. (See State v. Homan (2000), 89 Ohio St. 3d 421.) Accordingly, I join the majority in affirming Appellant's convictions. *Page 1